831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ESPRIT CORPORATION, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Appeal No. 87-1168
United States Court of Appeals, Federal Circuit.
September 9, 1987.

Before MARKET, Chief Judge, BALDWIN, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.


1
Esprit Corporation, Inc.  (Esprit), appeals from the judgment, dated December 23, 1986, of the United States Claims Court awarding Esprit overhead costs and delay damages in the amount of $32,480.09 plus interest, which amount was $61,956.66 less than the damages sought, arising from a contract to remodel and repair the United States Post Office and Courthouse in Concord, New Hampshire.  On the basis of the Claims Court's opinion, Esprit Corp. v. United States, Nos. 135-83C and 244-83C (Cl. Ct. December 23, 1986) (Margolis, J.)  (unpub.), said judgment is affirmed.